Case 18-33967-bjh11 Doc 1642 Filed 07/29/19                    Entered 07/29/19 14:30:40              Page 1 of 13



 Trey A. Monsour                                              Jeremy R. Johnson (Admitted Pro Hac Vice)
 State Bar No. 14277200                                       Polsinelli PC
 Polsinelli PC                                                600 3rd Avenue, 42nd Floor
 2950 N. Harwood, Suite 2100                                  New York, New York 10016
 Dallas, Texas 75201                                          Telephone: (212) 684-0199
 Telephone: (214) 397-0030                                    Facsimile: (212) 684-0197
 Facsimile: (214) 397-0033                                    jeremy.johnson@polsinelli.com
 tmonsour@polsinelli.com


 COUNSEL TO THE DEBTORS AND
 DEBTORS IN POSSESSION

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                        §
 In re:                                                 §      Chapter 11
                                                        §
 Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                        §
                           Debtors.                     §      (Jointly Administered)
                                                        §

                   NOTICE OF AGENDA OF MATTERS SCHEDULED
                   FOR HEARING ON JULY 23, 2019 AT 2:00 P.M. (CT)

 MATTERS GOING FORWARD

 1.       Motion of Debtors for Entry of an Order (I) Approving the Disclosure Statement; (II)
          Establishing Procedures for the Solicitation and Tabulation of Votes to Accept or Reject
          the Plan; (III) Scheduling a Confirmation Hearing; (IV) Approving Related Notice
          Procedures; and (V) Granting Related Relief [Docket No. 1427; Filed 06/24/2019]

          Objection Deadline:                July 22, 2019

          Related Document(s):

                  a)       Disclosure Statement for the Debtors’ Plan of Reorganization Under
                           Chapter 11 of the Bankruptcy Code [Docket No. 1425; Filed 06/24/2019]


 1
    The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
 Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
 https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
 Suite 1100, Dallas, Texas 75201.


 69715368.2
Case 18-33967-bjh11 Doc 1642 Filed 07/29/19         Entered 07/29/19 14:30:40        Page 2 of 13



                b)     Debtors’ Plan of Reorganization Under Chapter 11 of the Bankruptcy
                       Code [Docket No. 1426; Filed 06/24/2019]

                c)     The Official Committee of Unsecured Creditors of Senior Care Centers,
                       LLC, Et Al’s Witness and Exhibit List [Docket No. 1625; Filed
                       07/25/2019]

                d)     Debtors’ List of Witnesses and Exhibits for July 30, 2019 Hearing [Docket
                       No. 1626; Filed 07/25/2019]

                e)     POTA JV, LLC’s Witness and Exhibit List for July 30, 2019 Hearing
                       [Docket No. 1628; Filed 07/26/2019]

                f)     TXMS Real Estate Investments, Inc.’s List of Witnesses and Exhibits for
                       July 30, 2019 Hearing [Docket No. 1629; Filed 07/26/2019]

                g)     List of Witnesses and Exhibits for July 30, 2019 Hearing Filed by Cedar
                       Park Healthcare, LLC [Docket No. 1633; Filed 07/26/2019]

                h)     Independent Landlords’ Witness and Exhibit List [Docket No. 1634; Filed
                       07/26/2019]

                i)     Second Amended Notice of (I) Hearing to Approve Disclosure Statement
                       and (II) Deadline for Filing Objections to Approval of the Disclosure
                       Statement [Docket No. 1635; Filed 07/26/2019]

          Response(s) Received:

                a)     Objection of Cedar Park Healthcare, LLC to the Debtors’ Disclosure
                       Statement and Plan of Reorganization Under Chapter 11 of the
                       Bankruptcy Code [Docket No. 1578; Filed 07/22/2019]

                b)     CIBC Bank USA’s Objection to the Debtors’ Disclosure Statement
                       [Docket No. 1579; Filed 07/22/2019]

                c)     Objection of Love Funding Corporation to the Motion of Debtors for
                       Entry of an Order (I) Approving the Disclosure Statement; (II)
                       Establishing Procedures for the Solicitation and Tabulation of Votes to
                       Accept or Reject the Plan; (III) Scheduling a Confirmation Hearing; (IV)
                       Approving Related Notice Procedures; and (V) Granting Related Relief
                       [Docket No. 1586; Filed 07/22/2019]

                d)     POTA JV, LLC’s Objection to the Approval of the Disclosure Statement
                       for the Debtors’ Plan of Reorganization Under Chapter 11 of the
                       Bankruptcy Code [Docket No. 1587; Filed 07/22/2019]

                e)     Letter of Aaron Allison [Docket No. 1588; Filed 07/22/2019]



                                               2
 69715368.2
Case 18-33967-bjh11 Doc 1642 Filed 07/29/19            Entered 07/29/19 14:30:40       Page 3 of 13



                    f)   TXMS Real Estate Investment, Inc.’s Objection to the Motion of Debtors
                         for Entry of an Order (I) Approving the Disclosure Statement; (II)
                         Establishing Procedures for the Solicitation and Tabulation of Votes to
                         Accept or Reject the Plan; (III) Scheduling a Confirmation Hearing; (IV)
                         Approving Related Notice Procedures; and (V) Granting Related Relief
                         [Docket No. 1589; Filed 07/22/2019]

                    g)   The United States of America’s Objection to (A) Debtors’ Disclosure
                         Statement and (B) Debtors’ Motion for Entry of an Order (I) Approving
                         the Disclosure Statement; (II) Establishing Procedures for the Solicitation
                         and Tabulation of Votes to Accept or Reject the Plan; (III) Scheduling a
                         Confirmation Hearing; (IV) Approving Related Notice Procedures; and
                         (V) Granting Related Relief [Docket No. 1590; Filed 07/22/2019]

                    h)   United States Trustee’s Objection to Disclosure Statement for the Debtors’
                         Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket
                         No. 1591; Filed 07/22/2019]

                    i)   Independent Landlords’ Objection to the Disclosure Statement for the
                         Debtors’ Plan of Reorganization Under Chapter 11 of the Bankruptcy
                         Code [Docket No. 1592; Filed 07/22/2019]

                    j)   Annaly / CHI Javelin Landlords’ Objection to the Disclosure Statement
                         for the Debtors’ Plan of Reorganization Under Chapter 11 of the
                         Bankruptcy Code [Docket No. 1594; Filed 07/22/2019]

                    k)   ORIX Real Estate Capital, LLC’s Objection to the Debtors’ Disclosure
                         Statement [Docket No. 1596; Filed 07/22/2019]

                    l)   Granite Landlords Objection to and Joinder in Objections to the
                         Disclosure Statement for the Debtors’ Plan of Reorganization Under
                         Chapter 11 of the Bankruptcy Code [Docket No. 1620; Filed 07/25/2019]

                    m)   Texas Health and Human Services Commission’s Response to Disclosure
                         Statement Objections filed by the United States of America and the United
                         States Trustee [Docket No. 1632; Filed 07/26/2019]

          Status:        This matter will go forward as a status conference.

 2.       Debtors Emergency Motion for an Order to Show Cause [Docket No. 1213; Filed
          05/30/2019]

          Related Document(s):

                    a)   Notice of Debtors Status Report Regarding Vendor Hold for May 31, 2019
                         [Docket No. 1223; Filed 5/31/2019]



                                                  3
 69715368.2
Case 18-33967-bjh11 Doc 1642 Filed 07/29/19         Entered 07/29/19 14:30:40       Page 4 of 13



                b)     Notice of Debtors Status Report Regarding Vendor Hold for June 1, 2019
                       [Docket No. 1225; Filed 6/1/2019]

                c)     Notice of Debtors Status Report Regarding Vendor Hold for June 2, 2019
                       [Docket No. 1226; Filed 6/2/2019]

                d)     Order Granting Order to Show Cause [Docket No. 1229; Entered
                       6/3/2019]

                e)     Motion of Debtors to Convert Show Cause Hearing On June 3, 2019 to a
                       Status Conference and Reschedule Show Cause Hearing to June 11, 2019
                       [Docket No. 1248; Filed 6/3/2019]

                f)     Order Granting Motion to Change the Show Cause Hearing Set 6/5/2019
                       to a Status Conference [Docket No. 1264; Entered 6/5/2019]

                g)     Notice of Debtors Status Report Regarding Vendor Hold for June 6, 2019
                       [Docket No. 1286; Filed 6/6/2019]

                h)     Notice of Debtors Status Report Regarding Vendor Hold for June 11, 2019
                       [Docket No. 1313; Filed 6/11/2019]

                i)     Order Granting Motion to Continue Hearing [Docket No. 1316; Entered
                       6/11/2019]

                j)     Notice of Debtors Status Report Regarding Vendor Hold for June 18, 2019
                       [Docket No. 1378; Filed 6/18/2019]

                k)     Notice of Debtors Amended Status Report Regarding Vendor Hold for
                       June 18, 2019 [Docket No. 1381; Filed 6/19/2019]

                l)     Notice of Hearing Filed by Debtors [Docket No. 1558; Filed 07/18/2019]

                m)     Debtors’ List of Witnesses and Exhibits for July 30, 2019 Hearing [Docket
                       No. 1626; Filed 07/25/2019]

          Response(s) Received:

                a)     Texas Health and Human Services Commission’s Motion to Continue
                       Show Cause Hearing, or in the Alternative, to Bifurcate Hearing [Docket
                       No. 1236; Filed 6/3/2019]

                b)     Status Report Regarding Prospective Payments From Managed Care
                       Organizations [Docket No. 1245; Filed 6/3/2019]




                                               4
 69715368.2
Case 18-33967-bjh11 Doc 1642 Filed 07/29/19             Entered 07/29/19 14:30:40    Page 5 of 13



                    c)   Texas Health and Human Services Commissions Motion to Continue
                         Show Cause Hearing [Currently Set for June 11, 2019] and to Convert
                         Evidentiary Hearing to Nonevidentiary Status Conference [Docket No.
                         1289; Filed 6/7/2019]

                    d)   Texas Health and Human Services Commission’s Response to Order to
                         Show Cause Entered Upon Debtors’ Emergency Motion for an Order to
                         Show Cause and Motion to Make More Definite and Certain [Docket No.
                         1298; Filed 6/10/2019]

                    e)   Texas Health and Human Services Commission’s Supplemental Response
                         to Debtors’ Applications to Show Cause Why Texas Health and Human
                         Services Should Not be Held in Contempt and Response to Further Status
                         Report Dated June 19, 2019 [Docket No. 1417; Filed 6/24/2019]

                    f)   Texas Health and Human Services Commission’s Second Supplemental
                         Response to Debtors’ Applications to Show Cause Why Texas Health and
                         Human Services Should Not be Held in Contempt and Response to
                         Further Status Report Dated June 19, 2019 [Docket No. 1516; Filed
                         7/10/2019]

          Status:        This matter will go forward as a status conference.

 3.       Application for Administrative Expense Claim filed by Creditor Granite Landlords
          [Docket No. 640; Filed 03/06/2019]

          Objection Deadline:           April 3, 2019

          Related Document(s):

                    a)   Motion for Expedited Consideration (Regarding Dkt Nos. 640 and 641)
                         filed by Granite Landlords [Docket No. 642; Filed: 03/06/2019]

                    b)   Objection of the Official Committee of Unsecured Creditors of Senior
                         Care Centers, LLC, Et Al. to the Granite Landlords’ Motion for Expedited
                         Consideration [Docket No. 653; Filed 03/11/2019]

                    c)   Granite Landlords’ Motion for Relief from the Automatic Stay to Permit
                         Granite Landlords to Market Properties to Transition to New Operators
                         [Docket No. 787; Filed 03/29/2019]

                    d)   Order Regarding Application for Administrative Expense Claim [Docket
                         No. 1067; Entered 05/10/2019]

                    e)   Objection of the Official Committee of Unsecured Creditors of Senior
                         Care Centers, LLC Et Al. to the Granite Landlords’ Motion for Relief
                         from the Automatic Stay to Permit Granite Landlords to Market Properties
                         to Transition to New Operators [Docket No. 1251; Filed 06/04/2019]

                                                  5
 69715368.2
Case 18-33967-bjh11 Doc 1642 Filed 07/29/19      Entered 07/29/19 14:30:40       Page 6 of 13



              f)    Emergency Motion of the Official Committee of Unsecured Creditors of
                    Senior Care Centers, LLC Et Al. to (I) Continue Hearing on Various
                    Pleadings Filed by the Granite Landlords Scheduled for June 11, 2019 and
                    (II) Compel Mediation [Docket No. 1281; Filed 06/06/2019]

              g)    Objection of Granite Landlords to Emergency Motion of the Official
                    Committee of Unsecured Creditors to (I) Continue Hearing on Various
                    Pleadings Filed by the Granite Landlords Scheduled for June 11, 2019 and
                    (II) Compel Mediation [Docket No. 1287; Filed 06/07/2019]

              h)    G-Debtors’ (15) Objection to Granite Landlords’ (15) Motion for Relief
                    from the Automatic Stay to Permit Granite Landlords (15) to Market
                    Properties to Transition to New Operators [Docket No. 1294; Filed
                    06/07/2019]

              i)    ORIX Real Estate Capital, LLC’s Objection to Emergency Motion of the
                    Official Committee of Unsecured Creditors to (I) Continue Hearing on
                    Various Pleadings Filed by the Granite Landlords Scheduled for June 11,
                    2019 and (II) Compel Mediation [Docket No. 1295; Filed 06/07/2019]

              j)    Granite Landlords’ Emergency Motion to Strike Untimely Filed G-
                    Debtors’ (15) Objection to Granite Landlords’ (15) Motion for Relief from
                    the Automatic Stay to Permit Granite Landlords (15) to Market Properties
                    to Transition to New Operators [Docket No. 1306; Filed 06/11/2019]

              k)    The United States of America’s (I) Objection to the Committee’s Motion
                    to Continue Hearing on Certain Granite Motions and (II) Statement in
                    Support of Granite’s Motion for Relief from Stay to Market Properties
                    [Docket No. 1310; Filed 06/11/2019]

              l)    Order Denying the Emergency Motion of the Official Committee of
                    Unsecured Creditors to (I) Continue Hearing on Various Pleadings Filed
                    by the Granite Landlords Scheduled for June 11, 2019 and (II) Compel
                    Mediation [Docket No. 1315; Entered 06/11/2019]

              m)    Agreed Order Granting Certain Relief Requested by the Granite Landlords
                    and Setting Hearing on Remaining Issues [Docket No. 1422; Entered
                    06/24/2019]

              n)    Notice of Withdrawal of Granite Landlords’ Motion to Strike [Docket No.
                    1496; Filed 07/05/2019]

              o)    Notice of Transfer of Funds Filed by the Debtors [Docket No. 1536; Filed
                    07/16/2019]

              p)    Notice of Hearing Filed by Granite Landlords [Docket No. 1552; Filed
                    07/17/2019]


                                            6
 69715368.2
Case 18-33967-bjh11 Doc 1642 Filed 07/29/19           Entered 07/29/19 14:30:40     Page 7 of 13



                 q)     Agreed Supplemental Order (I) Approving Settlement Agreement and (II)
                        Granting Related Relief [Docket No. 1583; Entered 07/22/2019]

                 r)     The Official Committee of Unsecured Creditors of Senior Care Centers,
                        LLC, Et Al’s Witness and Exhibit List [Docket No. 1625; Filed
                        07/25/2019]

                 s)     Order Granting Consensual Partial Relief and Continuing Hearings
                        Regarding the Granite Matters [Docket No. 1640; Entered 07/29/2019]

                 t)     Notice of G-Debtors-10 Rejection of Remaining Granite Leases [Docket
                        No. 1641; Filed 07/29/2019]

          Response(s) Received:

                 a)     Objection of the Official Committee of Unsecured Creditors of Senior
                        Care Centers, LLC, Et Al. to the Granite Landlords’ Application for
                        Administrative Expense Claim and Motion for the Entry of an Order
                        Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361 and 363
                        [Docket No. 858; Filed 04/03/2019]

                 b)     G-Debtors’ Objection to the Granite Landlords’ Application for
                        Administrative Expense Claim and Motion for the Entry of an Order
                        Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361 and 363
                        [Docket No. 916; Filed 04/10/2019]

                 c)     Lancaster Pollard Mortgage Company LLC’s Response in Support of the
                        Granite Landlords’ Application for Administrative Expense Claim and
                        Motion for Adequate Protection [Docket No. 923; Filed 04/11/2019]

                 d)     CIBC Bank USA’s Objection to the Granite Landlords’ Application for
                        Administrative Expense Claim and Motion for the Entry of an Order
                        Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361 and 363
                        [Docket No. 924; Filed 04/11/2019]

                 e)     Debtors’ Supplemental Response to Pleadings of Granite Landlords
                        [Docket No. 1598; Filed 07/22/2019]

 4.       Motion for Entry of an Order Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361
          and 363 filed by Granite Landlords [Docket No. 641; Filed 03/06/2019]

          Objection Deadline:         April 3, 2019

          Related Document(s):

                 a)     Motion for Expedited Consideration (Regarding Dkt Nos. 640 and 641)
                        filed by Granite Landlords [Docket No. 642; Filed: 03/06/2019]



                                                7
 69715368.2
Case 18-33967-bjh11 Doc 1642 Filed 07/29/19      Entered 07/29/19 14:30:40       Page 8 of 13



              b)    Objection of the Official Committee of Unsecured Creditors of Senior
                    Care Centers, LLC, Et Al. to the Granite Landlords’ Motion for Expedited
                    Consideration [Docket No. 653; Filed 03/11/2019]

              c)    Granite Landlords’ Motion for Relief from the Automatic Stay to Permit
                    Granite Landlords to Market Properties to Transition to New Operators
                    [Docket No. 787; Filed 03/29/2019]

              d)    Order Regarding Application for Administrative Expense Claim [Docket
                    No. 1067; Entered 05/10/2019]

              e)    Objection of the Official Committee of Unsecured Creditors of Senior
                    Care Centers, LLC Et Al. to the Granite Landlords’ Motion for Relief
                    from the Automatic Stay to Permit Granite Landlords to Market Properties
                    to Transition to New Operators [Docket No. 1251; Filed 06/04/2019]

              f)    Emergency Motion of the Official Committee of Unsecured Creditors of
                    Senior Care Centers, LLC Et Al. to (I) Continue Hearing on Various
                    Pleadings Filed by the Granite Landlords Scheduled for June 11, 2019 and
                    (II) Compel Mediation [Docket No. 1281; Filed 06/06/2019]

              g)    Objection of Granite Landlords to Emergency Motion of the Official
                    Committee of Unsecured Creditors to (I) Continue Hearing on Various
                    Pleadings Filed by the Granite Landlords Scheduled for June 11, 2019 and
                    (II) Compel Mediation [Docket No. 1287; Filed 06/07/2019]

              h)    G-Debtors’ (15) Objection to Granite Landlords’ (15) Motion for Relief
                    from the Automatic Stay to Permit Granite Landlords (15) to Market
                    Properties to Transition to New Operators [Docket No. 1294; Filed
                    06/07/2019]

              i)    ORIX Real Estate Capital, LLC’s Objection to Emergency Motion of the
                    Official Committee of Unsecured Creditors to (I) Continue Hearing on
                    Various Pleadings Filed by the Granite Landlords Scheduled for June 11,
                    2019 and (II) Compel Mediation [Docket No. 1295; Filed 06/07/2019]

              j)    Granite Landlords’ Emergency Motion to Strike Untimely Filed G-
                    Debtors’ (15) Objection to Granite Landlords’ (15) Motion for Relief from
                    the Automatic Stay to Permit Granite Landlords (15) to Market Properties
                    to Transition to New Operators [Docket No. 1306; Filed 06/11/2019]

              k)    The United States of America’s (I) Objection to the Committee’s Motion
                    to Continue Hearing on Certain Granite Motions and (II) Statement in
                    Support of Granite’s Motion for Relief from Stay to Market Properties
                    [Docket No. 1310; Filed 06/11/2019]




                                            8
 69715368.2
Case 18-33967-bjh11 Doc 1642 Filed 07/29/19         Entered 07/29/19 14:30:40      Page 9 of 13



                l)     Order Denying the Emergency Motion of the Official Committee of
                       Unsecured Creditors to (I) Continue Hearing on Various Pleadings Filed
                       by the Granite Landlords Scheduled for June 11, 2019 and (II) Compel
                       Mediation [Docket No. 1315; Entered 06/11/2019]

                m)     Agreed Order Granting Certain Relief Requested by the Granite Landlords
                       and Setting Hearing on Remaining Issues [Docket No. 1422; Entered
                       06/24/2019]

                n)     Notice of Withdrawal of Granite Landlords’ Motion to Strike [Docket No.
                       1496; Filed 07/05/2019]

                o)     Notice of Transfer of Funds Filed by the Debtors [Docket No. 1536; Filed
                       07/16/2019]

                p)     Notice of Hearing Filed by Granite Landlords [Docket No. 1552; Filed
                       07/17/2019]

                q)     Agreed Supplemental Order (I) Approving Settlement Agreement and (II)
                       Granting Related Relief [Docket No. 1583; Entered 07/22/2019]

                r)     The Official Committee of Unsecured Creditors of Senior Care Centers,
                       LLC, Et Al’s Witness and Exhibit List [Docket No. 1625; Filed
                       07/25/2019]

                s)     Order Granting Consensual Partial Relief and Continuing Hearings
                       Regarding the Granite Matters [Docket No. 1640; Filed 07/29/2019]

                t)     Notice of G-Debtors-10 Rejection of Remaining Granite Leases [Docket
                       No. 1641; Filed 07/29/2019]

          Response(s) Received:

                a)     Objection of the Official Committee of Unsecured Creditors of Senior
                       Care Centers, LLC, Et Al. to the Granite Landlords’ Application for
                       Administrative Expense Claim and Motion for the Entry of an Order
                       Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361 and 363
                       [Docket No. 858; Filed 04/03/2019]

                b)     G-Debtors’ Objection to the Granite Landlords’ Application for
                       Administrative Expense Claim and Motion for the Entry of an Order
                       Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361 and 363
                       [Docket No. 916; Filed 04/10/2019]

                c)     Lancaster Pollard Mortgage Company LLC’s Response in Support of the
                       Granite Landlords’ Application for Administrative Expense Claim and
                       Motion for Adequate Protection [Docket No. 923; Filed 04/11/2019]


                                               9
 69715368.2
Case 18-33967-bjh11 Doc 1642 Filed 07/29/19              Entered 07/29/19 14:30:40   Page 10 of 13



                     d)   CIBC Bank USA’s Objection to the Granite Landlords’ Application for
                          Administrative Expense Claim and Motion for the Entry of an Order
                          Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361 and 363
                          [Docket No. 924; Filed 04/11/2019]

                     e)   Debtors’ Supplemental Response to Pleadings of Granite Landlords
                          [Docket No. 1598; Filed 07/22/2019]

           Status:        This matter will go forward.

  5.       Granite Landlords’ Motion for Relief from the Automatic Stay to Permit Granite
           Landlords to Market Properties to Transition to New Operators [Docket No. 787; Filed
           03/29/2019]

           Objection Deadline:          April 12, 2019

           Related Document(s):

                     a)   Emergency Motion of the Official Committee of Unsecured Creditors of
                          Senior Care Centers, LLC Et Al. to (I) Continue Hearing on Various
                          Pleadings Filed by the Granite Landlords Scheduled for June 11, 2019 and
                          (II) Compel Mediation [Docket No. 1281; Filed 06/06/2019]

                     b)   Objection of Granite Landlords to Emergency Motion of the Official
                          Committee of Unsecured Creditors to (I) Continue Hearing on Various
                          Pleadings Filed by the Granite Landlords Scheduled for June 11, 2019 and
                          (II) Compel Mediation [Docket No. 1287; Filed 06/07/2019]

                     c)   ORIX Real Estate Capital, LLC’s Objection to Emergency Motion of the
                          Official Committee of Unsecured Creditors to (I) Continue Hearing on
                          Various Pleadings Filed by the Granite Landlords Scheduled for June 11,
                          2019 and (II) Compel Mediation [Docket No. 1295; Filed 06/07/2019]

                     d)   The United States of America’s (I) Objection to the Committee’s Motion
                          to Continue Hearing on Certain Granite Motions and (II) Statement in
                          Support of Granite’s Motion for Relief from Stay to Market Properties
                          [Docket No. 1310; Filed 06/11/2019]

                     e)   Order Denying the Emergency Motion of the Official Committee of
                          Unsecured Creditors to (I) Continue Hearing on Various Pleadings Filed
                          by the Granite Landlords Scheduled for June 11, 2019 and (II) Compel
                          Mediation [Docket No. 1315; Entered 06/11/2019]

                     f)   Agreed Order Granting Certain Relief Requested by the Granite Landlords
                          and Setting Hearing on Remaining Issues [Docket No. 1422; Entered
                          06/24/2019]



                                                  10
  69715368.2
Case 18-33967-bjh11 Doc 1642 Filed 07/29/19              Entered 07/29/19 14:30:40    Page 11 of 13



                     g)   Notice of Transfer of Funds Filed by the Debtors [Docket No. 1536; Filed
                          07/16/2019]

                     h)   Notice of Hearing Filed by Granite Landlords [Docket No. 1552; Filed
                          07/17/2019]

                     i)   Agreed Supplemental Order (I) Approving Settlement Agreement and (II)
                          Granting Related Relief [Docket No. 1583; Entered 07/22/2019]

                     j)   The Official Committee of Unsecured Creditors of Senior Care Centers,
                          LLC, Et Al’s Witness and Exhibit List [Docket No. 1625; Filed
                          07/25/2019]

                     k)   Order Granting Consensual Partial Relief and Continuing Hearings
                          Regarding the Granite Matters [Docket No. 1640; Filed 07/29/2019]

                     l)   Notice of G-Debtors-10 Rejection of Remaining Granite Leases [Docket
                          No. 1641; Filed 07/29/2019]

           Response(s) Received:

                     a)   Objection of the Official Committee of Unsecured Creditors of Senior
                          Care Centers, LLC Et Al. to the Granite Landlords’ Motion for Relief
                          from the Automatic Stay to Permit Granite Landlords to Market Properties
                          to Transition to New Operators [Docket No. 1251; Filed 06/04/2019]

                     b)   G-Debtors’ (15) Objection to Granite Landlords’ (15) Motion for Relief
                          from the Automatic Stay to Permit Granite Landlords (15) to Market
                          Properties to Transition to New Operators [Docket No. 1294; Filed
                          06/07/2019]

                     c)   Granite Landlords’ Emergency Motion to Strike Untimely Filed G-
                          Debtors’ (15) Objection to Granite Landlords’ (15) Motion for Relief from
                          the Automatic Stay to Permit Granite Landlords (15) to Market Properties
                          to Transition to New Operators [Docket No. 1306; Filed 06/11/2019]

                     d)   Notice of Withdrawal of Granite Landlords’ Motion to Strike [Docket No.
                          1496; Filed 07/05/2019]

                     e)   Debtors’ Supplemental Response to Pleadings of Granite Landlords
                          [Docket No. 1598; Filed 07/22/2019]

           Status:        This matter will go forward.

  6.       Granite Landlords’ Motion to Enforce Terms of Settlement Agreement with the G-
           Debtors [Docket No. 1533; Filed 07/15/2019]

           Objection Deadline:          July 23, 2019


                                                  11
  69715368.2
Case 18-33967-bjh11 Doc 1642 Filed 07/29/19              Entered 07/29/19 14:30:40   Page 12 of 13



           Related Document(s):

                     a)   Motion of G-Debtors for Entry of an Order Approving Compromise and
                          Settlement Pursuant to Bankruptcy Rule 9019 and Granting Related Relief
                          [Docket No. 902; Filed 04/09/2019]

                     b)   Order Granting Motion for Approval of Compromise and Settlement
                          Pursuant to Bankruptcy Rule 9019 [Docket No. 1053; Entered
                          05/07/2019]

                     c)   Notice of Hearing filed by Granite Landlords [Docket No. 1552; Filed
                          07/17/2019]

                     d)   The Official Committee of Unsecured Creditors of Senior Care Centers,
                          LLC, Et Al’s Witness and Exhibit List [Docket No. 1625; Filed
                          07/25/2019]

                     e)   Order Granting Consensual Partial Relief and Continuing Hearings
                          Regarding the Granite Matters [Docket No. 1640; Filed 07/29/2019]

                     f)   Notice of G-Debtors-10 Rejection of Remaining Granite Leases [Docket
                          No. 1641; Filed 07/29/2019]

           Response(s) Received:

                     a)   Debtors’ Supplemental Response to Pleadings of Granite Landlords
                          [Docket No. 1598; Filed 07/22/2019]

           Status:        This matter will go forward.




                                                  12
  69715368.2
Case 18-33967-bjh11 Doc 1642 Filed 07/29/19     Entered 07/29/19 14:30:40      Page 13 of 13



  Dated: July 29, 2019                        Respectfully submitted,
         Dallas, Texas
                                              POLSINELLI PC

                                              /s/     Trey A. Monsour
                                              Trey A. Monsour
                                              State Bar No. 14277200
                                              2950 N. Harwood, Suite 2100
                                              Dallas, Texas 75201
                                              Telephone: (214) 397-0030
                                              Facsimile: (214) 397-0033
                                              tmonsour@polsinelli.com

                                              -and-

                                              Jeremy R. Johnson (Admitted Pro Hac Vice)
                                              600 3rd Avenue, 42nd Floor
                                              New York, New York 10016
                                              Telephone: (212) 684-0199
                                              Facsimile: (212) 684-0197
                                              jeremy.johnson@polsinelli.com

                                              Counsel to the Debtors and Debtors in
                                              Possession




                                         13
  69715368.2
